Order entered February 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01434-CV

                          MARCO A. GARCIA-GUZMAN, Appellant

                                                 V.

                   ROBERTO & MARIA RAQUEL MORALES, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-09536

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated November 15, 2012, we

notified the district clerk that the clerk’s record was overdue. We directed the district clerk to

file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN

DAYS of the date of this order, either the clerk’s record or written verification that appellant has

not been found indigent and has not paid for the record. We notifiy appellant that if we receive

verification he is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic tranmission, to the

following persons:


       Gary Fitzsimmons
       Dallas County District Clerk



                                                /s/    CAROLYN WRIGHT
                                                       CHIEF JUSTICE